

117 S2462 IS: Aluminum Pricing Examination Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2462IN THE SENATE OF THE UNITED STATESJuly 22, 2021Ms. Baldwin (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act to extend the jurisdiction of the Commodity Futures Trading Commission to include the oversight of markets that set or report reference prices for aluminum premiums, and for other purposes.1.Short titleThis Act may be cited as the Aluminum Pricing Examination Act or the APEX Act.2.Jurisdiction of the Commodity Futures Trading Commission over markets that set or report reference prices for aluminum premiumsSection 2(a)(1) of the Commodity Exchange Act (7 U.S.C. 2(a)(1)) is amended by adding at the end the following:(J)Reference prices for aluminum premiums(i)Jurisdiction(I)In generalThe Commission shall have jurisdiction over markets that set or report reference prices for aluminum premiums, including—(aa)oversight of the process and manner in which reference prices for aluminum premiums are set or reported; and(bb)determining whether the mechanism for setting references prices for aluminum premiums is fair and transparent.(II)EffectNothing in this Act grants the Commission authority to set or control prices for aluminum premiums.(ii)Consultation with Attorney General(I)In generalThe Commission shall consult with the Attorney General on any relevant information, allegations of anticompetitive conduct, or marketplace analysis in the setting or reporting of a reference price for aluminum premiums.(II)Review by Attorney GeneralThe Commission shall afford the Attorney General an opportunity to review any regulation or guideline proposed by the Commission in carrying out this subparagraph to ensure that the regulation or guideline is consistent with the goals and purposes of the antitrust laws.(III)Authorities and duties of Attorney GeneralThe Attorney General—(aa)may cooperate, and share relevant information, with the Commission with respect to the setting of a reference price for aluminum premiums; and(bb)shall review any proposed regulation or guideline described in subclause (II) to ensure that the regulation or guideline is in accordance with the goals and purposes of the antitrust laws.(IV)Transmission to CommissionThe Attorney General shall transmit to the Commission the views of the Attorney General on any proposed regulation or guideline described in subclause (II)..